DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 13-14, 16, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2016/0372497 (corresponding to US9,786,697).
In re Claim 1, Lee discloses a display device comprising: a first thin film transistor T1 (Fig. 5) including a first semiconductor pattern (SA1, A1, DA1) disposed on a substrate SUB and comprising poly-silicon ([0104]), a first gate electrode G1 overlapping the first semiconductor pattern (SA1, A1, DA1) with a first gate insulation layer GI1 interposed therebetween, and a first source electrode Sb1and a first drain electrode D1b connected to the first semiconductor pattern (SA1, A1, DA1); a middle layer (ILD1, ILD2) on the first gate electrode G1; a second thin film transistor T2 including a second semiconductor pattern A2 disposed on the middle layer (ILD1, ILD2) and comprising an oxide semiconductor ([0114]), a second source electrode S2 and a second drain electrode D2 on the second semiconductor pattern A2, and a second gate electrode G2 overlapping the second source electrode S2 and the second drain electrode D2 with a second gate insulation layer GI2 therebetween; and a storage capacitor STGA including a first storage electrode 1SE (Fig. A) disposed on a same layer and made of a same material as the first semiconductor pattern (SA1, A1, DA1), a second storage electrode 2SE made of a same material as the first gate electrode G1 and overlapping the first storage electrode 1SE with the first gate insulation layer GI1 interposed therebetween, a third storage electrode 3SE made of a same material as the second semiconductor pattern A2 and overlapping the second storage electrode 2SE with the middle layer (ILD1, ILD2) interposed therebetween, and a fourth storage electrode 4SE made of a same material as the second gate electrode G2 and overlapping the third storage electrode 3SE with the second gate insulation layer GI2 interposed therebetween (Figs. 3-6 and A; [0[0098-0133]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Lee’s Fig. 5 annotated to show the details cited
In re Claim 2, Lee discloses the display device of claim 1, further comprising: a first buffer layer BUF on the substrate SUB, wherein the first semiconductor pattern (SA1, A1, DA1) and the first storage electrode 1SE are disposed on the first buffer layer BUF(Fig. A),
In re Claim 3, Lee discloses the display device of claim 1, wherein the middle layer (ILD1, ILD2) comprises: a first interlayer insulation layer ILD1 on the first gate electrode G1; and a second buffer layer ILD2 on the first interlayer insulation layer ILD1, wherein the third storage electrode 3CE is disposed on the second buffer layer ILD2 (Fig. A).
In re Claim 4, Lee discloses the  display device of claim 1, wherein the storage capacitor STGA further includes a first connection electrode 1CE electrically connecting the second storage electrode 2SE to the fourth storage electrode 4SE, and a second connection electrode 2CE electrically connecting the first storage electrode 1SE to the third storage electrode 3SE (Fig. A).
In re Claim 5, Lee discloses the display device of claim 4, wherein the first connection electrode 1CE and the second connection electrode 2CE are made of a same material as the second source electrode S2 and the second drain electrode D2 (Fig. A).
In re Claim 11, Lee discloses the display device of claim 1, wherein the first storage electrode 1SE has a same stacked structure as the first semiconductor pattern (SA1, A1, DA1), and the second storage electrode 2SE  has a same stacked structure as the first gate electrode G1 (Fig. A).
In re Claim 13, Lee discloses the display device of claim 1, further comprising a second interlayer insulation layer PAS on the second gate electrode G2, the fourth storage electrode 4SE and the first gate insulation layer GI1 (Fig. A).
In re Claim 14, Lee discloses the display device of claim 13, wherein the storage capacitor STGA further includes a fifth storage electrode 5SE overlapping the fourth storage electrode 4SE with the second interlayer insulation layer PAS therebetween (Fig. A).
In re Claim 16, Lee discloses the display device of claim 14, wherein the fifth storage electrode 5SE, the third storage electrode 3SE, and the first storage electrode 1SE are electrically connected to each other (Fig. A).

In re Claim 17, Lee discloses a  display device comprising: a first thin film transistor T1 including a first semiconductor pattern (SA1, A1, DA1) disposed on a substrate SUB and including a first semiconductor A1, a first gate electrode G1 overlapping the first semiconductor pattern (SA1, A1, DA1) with a first gate insulation layer GI1 interposed therebetween, and a first source electrode S1a and a first drain electrode D1a connected to the first semiconductor pattern (SA1, A1, DA1); a middle layer (ILD1, ILD2) on the first gate electrode G1; a second thin film transistor T2 including a second semiconductor pattern A2 disposed on the middle layer (ILD1, ILD2) and including a second semiconductor A2 different from the first semiconductor A1, a second source electrode S2 and a second drain electrode D2 on the second semiconductor pattern A2, and a second gate electrode G2 overlapping the second source electrode S2 and the second drain electrode D2 with a second gate insulation layer GI2 therebetween; and a storage capacitor STGA including a first storage electrode 1SE disposed on a same layer and made of a same material as the first semiconductor pattern (SA1, A1, DA1), a second storage electrode 2SE made of a same material as the first gate electrode G1 and overlapping the first storage electrode 1SE with the first gate insulation layer GI1 interposed therebetween, a third storage electrode 3SE made of a same material as the second semiconductor pattern A2 and overlapping the second storage electrode 2SE with the middle layer interposed therebetween (ILD1, ILD2), and a fourth storage electrode 4SE made of a same material as the second gate electrode G2 and overlapping the third storage electrode 3SE with the second gate insulation layer GI2 interposed therebetween (Figs. 3-6 and A; [0098-0133]).
In re Claim 18, Lee discloses the display device of claim 17, wherein the first source electrode S1b, the first drain electrode D1b, the second source electrode S2, and the second drain electrode D2 are disposed on a same layer (Fig. A).
In re Claim 19, Lee discloses the display device of claim 17, wherein the fourth storage electrode 4SE and the second gate electrode G2 are disposed on a same layer (Fig. A).
In re Claim 20, Lee discloses the display device of claim 17, wherein the fourth storage electrode 4SE is electrically connected to the second storage electrode 2SE (Fig. A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Kakkad et al., US 2009/0278121.
In re Claim 6, Lee discloses all limitations of claim 6 except for that the first thin film transistor T1 is a P-type transistor, and the second thin film transistor T2 is a N-type transistor.
Kakkad teaches a display device wherein the first thin film transistor 170 is a P-type transistor, and the second thin film transistor 160 is a N-type transistor (Fig. 2; [0028-0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lee’s transistors T1 and T2 with  and Kakkad’s transistors, for display images  taught by Kakkad ([0003]).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Na et al. US 2018/0061868 (corresponding to US 10,297,622).
In re Claim 7, Lee discloses all limitations of claim 7, except for that the second source electrode S2 and the second drain electrode D2 are disposed between the second gate electrode G2 and the second semiconductor pattern A2.
Na teaches a display device wherein the second source electrode (a bottom portion of 242 and the second drain electrode (a bottom portion of 243) are disposed between the second gate electrode 244 and the second semiconductor pattern 241 (Fig. 4, [0054 -0103]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lee’s transistor and Na’s transistor, to simplify the stacking structure as taught by Na ([0017]).
In re Claim 8, Lee taken with Na discloses the display device of claim 7, wherein the second source electrode S2 (Lee: Fig. 5) contacts an upper surface and side surfaces of one side of the second semiconductor pattern A2, and the second drain electrode D2 contacts an upper surface and side surfaces of another side of the second semiconductor pattern A2.
In re Claim 9, Lee taken with Na discloses the display device of claim 8, wherein the second source electrode S2 is spaced apart by a first width W1 from the second drain electrode D2 on the upper surface of the second semiconductor pattern A2 (Fig. A).
In re Claim 10. Lee taken with Na discloses the display device of claim 9, wherein the second gate electrode G2 has a second width W2 greater than the first width W1 (Fig. A).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above.
In re Claim 15, Lee discloses the display device of claim 14, wherein an auxiliary electrode PXL made of a same material as the fifth storage electrode 5SE is connected to the first source electrode S1b (Fig. A) rather than to the first drain electrode. It is well known in the semiconductor art that the source and the drain are mutually exchangeable. Therefore it is obvious the connect the auxiliary electrode PXL to drain electrode. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893